IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,157-01


                         EX PARTE CHRISTIAN CODINA, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 06-69193-I(A) IN THE CRIMINAL DISTRICT COURT
                    NUMBER TWO FROM DALLAS COUNTY


        Per curiam.

                                              ORDER


        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to thirteen years’ imprisonment. The Fifth Court of Appeals affirmed his conviction. State

v. Codina, No. 05-09-00072-CR (Tex. App.–Dallas Aug. 13, 2010).

        Applicant contends that his appellate counsel rendered ineffective assistance by failing to

raise an issue on appeal. The trial court’s findings state that a writ hearing was held on July 1, 2014

and that a copy of the reporter’s record from that hearing was included with the findings. No such
                                                                                                2

reporter’s record was forwarded to this Court.

       The District Clerk of Dallas County, is ordered to file a supplemental record including the

reporter’s record from the writ hearing along with any other supplemental records that were not

included in the original clerk’s record submitted to this Court. Such response shall be submitted

within 30 days of the date of this order.



Filed: October 15, 2014
Do not publish